EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by applicant’s representative, Ayanendu Paul, Registration No. 79,245 on 05/12/2021. See also attached Interview Summary.


In the claims:
See attached Claims Listing.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment to independent claims 1, 9 and 21 distinguish the applicant’s invention over the prior art. Claim 1 is directed to a method for performing an in-memory multiply and accumulate using an array of memory cells which includes the step of, among other things, applying the analog bias voltages to corresponding bit line clamp transistors to generate corresponding bit line voltages as a function of the digital inputs Xi,n for the respective bit lines BLi. Claim 9 is directed to an in-memory multiply and accumulate circuit comprising, among other things, a transistor to receive the analog bias voltage at a gate of the transistor and to generate a bit line voltage that is output to a first bit line corresponding to the first memory cell. Claim 21 is directed to an in-memory multiply and accumulate circuit comprising, among other things, a bit line clamp transistor to receive the analog signal at a gate of the bit line clamp transistor, and to generate an output connected to the first bit line. None of the prior art references discussed in the remarks submitted on 04/26/2021 teach or suggest a transistor to receive the analog bias voltage output of the digital to analog converter at the gate of the transistor and generate a voltage that is output to the bit line.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/Aimee Li/Supervisory Patent Examiner, Art Unit 2183